Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of appellant’s motion to hold the Schenectady City School District in contempt, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as vacated that part of Supreme Court’s order that directed the Schenectady City School District to issue refunds based on the 2009 to 2011 assessment rolls, granted.